Citation Nr: 1500955	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-41 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In February 2013 and May 2014, the issue on appeal was remanded by the Board for further evidentiary development.  That development has been completed and the issue on appeal is ready for review.

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  


FINDING OF FACT

The Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability, given his education and occupational background.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a total disability rating based on unemployability due to a service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the Board's decision to grant the Veteran's claim of entitlement to a TDIU, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notice or assistance is necessary, and the appeal at this time is not prejudicial to the Veteran.

II. TDIU Consideration

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In this regard, the Board highlights that disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (i.e., the orthopedic, digestive, respiratory, cardiovascular-renal, or neuropsychiatric system), are considered to be one disability.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In making this determination, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

The Veteran contends that he is entitled to a TDIU.  Specifically, he reported that his status post radical prostatectomy symptoms have rendered him unemployable.  
In this case, service connection is in effect for residuals of prostate cancer, status post radical prostatectomy, with erectile dysfunction, rated as 60 percent disabling, and for tinnitus, rated as 10 percent disabling.  The Veteran's combined disability rating is 60 percent.  38 C.F.R. § 4.25.  Accordingly, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16 because at least one disability (status post radical prostatectomy) is ratable at 60 percent or more.

Turning to the evidence of record, the Veteran's employment records show that he was last employed on January 26, 2006 as a Manager for Dairyland Power Cooperative.  His employer noted that he lost 488 hours at work preceding his last day of employment (due to disability).

The Veteran was afforded a VA genitourinary examination in November 2009.  The examiner reported that problems associated with the Veteran's diagnosed prostate cancer included erectile dysfunction and urinary incontinence.  It was noted that the Veteran retired due to eligibility for retirement based on age.  The examiner commented that with accommodations for bathroom usage and wearing an undergarment liner, the Veteran could perform gainful employment in his profession.  

The Veteran submitted a January 2010 letter from his private treating physician.  He noted that the Veteran had a history of prostate cancer and underwent a radical prostatectomy, which resulted in stress urinary incontinence, which was worsened with activity.

Additionally, the Veteran submitted a September 2010 letter from his past employer.  She stated that prior to his retirement, the Veteran experienced health issues and received a diagnosis which required surgical intervention.  Further, she stated that several unknowns were involved in the surgery and necessary follow up rehab.  In addition, she stated that some of the unknowns could have resulted in a request to restructure the position and/or significant accommodations.  After evaluation of the options, retirement was selected by the Veteran after the surgery had been completed.

The Veteran was afforded an additional VA genitourinary examination in April 2012.  The examiner noted diagnoses of prostate carcinoma, with urinary incontinence, and erectile dysfunction.  The examiner indicated that the Veteran's service-connected residuals of prostate cancer, status post radical prostatectomy, with erectile dysfunction, impacted his ability to work.  The examiner noted that the Veteran reported that he experienced difficulty in performing work activities due to his urinary incontinence.  The examiner stated that the Veteran completed treatment for his prostate carcinoma in February 2006, after a radical prostatectomy, and that, presently, there was no progression of the disease.  The examiner reported that a review of the Veteran's medical records showed that he did not have a history of urinary tract infections or any other medical problems.  It was noted that the examination did not demonstrate an exacerbation of his urinary problems and that the Veteran did not require a pad which was necessary in cases of persistent urinary incontinence.  The examiner commented that due to the Veteran's history of surgical treatment for prostate carcinoma, it was necessary that he should be restricted from physical work requiring heavy labor.  

The Board notes that the April 2012 VA examiner indicated that the Veteran did not require a pad which was necessary in cases of persistent urinary incontinence.  However, the examination report specifically included a notation by the examiner that the Veteran had voiding dysfunction that caused urinary leakage and that he required absorbent materials which needed to be changed two to four times per day.  Additionally, the examination report also included another reference to the Veteran having to wear absorbent material that had to be changed four to six times per day.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).

Additionally, in a June 2012 statement, the Veteran strongly disagreed with some of the findings pursuant to the April 2012 VA genitourinary examination report.  For example, the Veteran reported that the VA examiner indicated that he voided every one to two hours during the day and twice at night.  The Veteran stated that he actually voided as often as every ten to fifteen minutes when active during the day, and that he generally voided four to six times at night.  The Veteran also reported that a private physician had recommended an artificial sphincter, or even a sling, despite the VA's report that the Veteran's voiding dysfunction did not require the use of an appliance.  

In a May 2013 medical opinion, a VA physician concluded that it was less likely than not that the Veteran's service-connected genitourinary and audiological conditions, solely or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation.  The physician reported that there was evidence that the Veteran willingly retired from his day job, and that he proved that he was capable of maintaining a long term position at the level of his education.  It was noted that a statement from the Veteran indicated that his involuntary voiding occurred every ten to fifteen minutes with activity.  The physician stated that such involuntary voiding was a known consequence of a radical prostatectomy and was, therefore, not unexpected, and referred to a medical treatise.  

The physician reported that in living with his condition, the Veteran stated that he had to wear absorbent pads.  The physician indicated that such application, which was similar to women's need to wear pads during menstruation, negated the need for frequent trips to the bathroom and embarrassing wetting of clothes.  The physician maintained that, therefore, the Veteran's urinary incontinence and the need to wear absorbent pads less likely than not caused total unemployability.  The physician reported that the Veteran's ability to work in a sedentary position would less likely than not cause him to have urinary incontinence, and that, therefore, the Veteran was able to manage a position that was sedentary.  The physician indicated that there was no medical-based scientific evidence to support a claim for total unemployability based on urinary incontinence and the need to wear a pad.  

The physician further stated that it was less likely as not that a nexus of auditory loss and residuals of prostate cancer surgery existed.  The physician stated that the Veteran wore hearing aids which compensated for his hearing loss.  It was noted that the Veteran also was service-connected for tinnitus.  The physician stated that the Veteran's past history of employment rendered him in little need of supervision.  He concluded that it was less likely than not that urinary incontinence and the need to wear a pad was proximate causes for total unemployability.  

Additionally, in a subsequent July 2013 statement, the Veteran's private physician indicated that the Veteran underwent a radical prostatectomy for adenocarcinoma of the prostate in 2006.  He stated that following the procedure, the Veteran had been incontinent of urine.  Further, he indicated that the Veteran reported that he may need up to five urinary pads per day, which he found socially totally unacceptable.  

The Veteran's private treating physician submitted an August 2013 Prostate Cancer Benefits Questionnaire indicating that the Veteran's residuals of prostate cancer affected his ability to work.  Additionally, he indicated that the Veteran's incontinence prevented any active lifestyle, including work.  He also stated that the Veteran had to limit any activity or he would leak all over.  The physician maintained that the normal work duties that the Veteran was familiar with would cause voiding, possibly every ten to fifteen minutes, and that work applications of that stature would not permit employment.  It was noted that to stay even partially dry, very frequent voiding was necessary and that such was embarrassing and unacceptable.  

The Veteran was afforded an additional VA prostate cancer examination in August 2014.  The Veteran reported ongoing leakage from his incontinence, which was getting worse.  He stated that he wore a pad 24 hours a day and had constant voiding and urgency throughout the day when he was active, such as walking.  He reported that he changed his pads at least four to six times during a 24 hour period.  He stated that his essentials included absorbent pads, wipes, underwear changes, and what he called a 'Go can' that he always took with him in the car because he always had to go.  Further, the examiner noted that the Veteran's treating physician stated that he would benefit significantly from placement of an artificial urinary sphincter.  

After examining the Veteran, the examiner stated that the Veteran made a good point: this was probably the most severe case of urinary incontinence/leakage the examiner saw related to prostate surgery.  The examiner stated that the Veteran's urologist even mentioned the fact of doing surgical artificial urinary sphincter to help control his ongoing urinary incontinent problems.  Further, the examiner noted that the Veteran stated what employer would hire him because he would have to leave his job site location two to three times an hour to take care of himself, besides having a soaked pad all the time.  Furthermore, the examiner stated that the Veteran's present health allowed him to work, but the residual left from prostate cancer/surgery made it very difficult for him to maintain meaningful gainful employment.  The examiner stated that this was a very difficult case to consider residual problems urinary incontinence for unemployability, but also this was a rare situation he did not see too often that would subject him to embarrassment and possible harassment related to ongoing needs to take care of his ongoing urinary incontinence problems.

After a careful review of the evidence, in particular the August 2014 VA examiner who noted that the Veteran's residuals of prostate cancer/surgery made it very difficult for him to maintain meaningful gainful employment, as well as the Veteran's private treating physician who stated that the Veteran's incontinence prevented any active lifestyle, including work, the Board finds that reasonable doubt exists as to whether the Veteran is able to secure and follow substantially gainful employment as a result of his service-connected disability.  Additionally, the Veteran's private physician further stated that the normal work duties that the Veteran was familiar with would cause voiding, possibly every ten to fifteen minutes, and that work applications of that stature would not permit employment.  The Board acknowledges that the Veteran is service connected for additional disabilities.  However, it is not necessary to discuss their impact on his employability as the Board has determined that his service-connected status post radical prostatectomy render him unemployable and, thus, has decided to grant him a TDIU, which constitutes the full benefits sought on appeal.  Accordingly, applying the doctrine of the benefit of the doubt, the Board grants the Veteran's claim of entitlement to TDIU.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


